ICJ_001_CorfuChannel_GBR_ALB_1948-03-25_JUD_01_PO_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL
DES ARRETS, AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DU DÉTROIT
DE CORFOU

(EXCEPTION PRÉLIMIN AIRE)
ARRÊT DU 25 MARS 1948

1948

INTERNATIONAL COURT OF JUSTICE

 

REPORTS

OF
JUDGMENTS, ADVISORY OPINIONS AND ORDERS

 

THE CORFU
CHANNEL CASE

(PRELIMINARY OBJECTION)
JUDGMENT OF MARCH 25th, 1948
Le présent arrêt doit être cité comme suit :

« Affaire du détroit de Corfou, Arret sur l'exception préliminaire :
C. I. J. Recueil 1948, D. 15.»

This Judgment should be cited as follows :

“Corfu Channel case, Judgment on Preliminary Objection :
I.C. J. Reports 1948, p. 15.”

 

Noe de vente:
Sales number 6

 

 

 
1948.
Le 25 mars.
Rôle général

n° 2.

15

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1948

25 mars 1948.

AFFAIRE DU DÉTROIT
DE CORFOU

(EXCEPTION PRÉLIMINAIRE)

Instance introduite par voie de requête sur la prétendue base d'un cas
de juridiction obligatoire spécialement prévu dans la Charte des Nations
unies (article 36, paragraphe premier, du Statut ; articles 2°, 32, 36,
paragraphe 3, de la Charte). — Exception préliminaire d'irrecevabilité
fondée tant sur l'existence prétendue d'un vice de forme que sur un
prétendu défaut de juridiction (articles 40, paragraphe premier, et 36,
paragraphe premier, du Statut; article 32, paragraphe 2, du Règlement).
— Juridiction établie sur base d'une acceptation volontaire de la partie

citée. — Renonciation à faire valoir une exception d’irrecevabilité. —

Forme de l'acceptation de juridiction. — Acceptation par actes

séparés et successifs. — Recommandation du Conseil de Sécurité de

soumettre un différend à la Cour (article 36, paragraphe 3, de la

Charte des Nations unies). — Réserves à Vacceptation de la juridiction.
ARRÊT

Présents : M. GUERRERO, Président ; M. BASDEVANT, Vice-Prési-

dent ; MM. ALVAREZ, FABELA, HACKWORTH, WINIARSKI,
Zoritié, DE VISSCHER, sir Arnold McNair, M. KLAESTAD,
Bapawi PAcHA, MM. Kry1ov, READ, Hsu Mo, AZEVEDO,
juges ; M. DAXNER, juge ad hoc.
16 AFFAIRE DU DÉTROIT DE CORFOU

Dans l'affaire du détroit de Corfou,

entre

le Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord, représenté par :

M. W. E. Beckett, C. M. G., K. C., jurisconsulte du Foreign
Office, comme agent, assisté

du très honorable sir Hartley Shawcross, K. C., M. P., Aforney-
General ; ,

de M. H. Lauterpacht, professeur de droit international à l'Uni-
versité de Cambridge ;

de M. C. H. M. Waldock, professeur de droit international à
l’Université d'Oxford ;

de M. R. O. Wilberforce,

M. J. Mervyn Jones,

M. M. E. Reed (du Bureau de Il’ Attorney-General), membres
du Barreau anglais, comme conseils,

et

le Gouvernement de la République populaire d’Albanie, repré-
senté par :

M. Kahreman YIli, ministre plénipotentiaire d’Albanie à Paris,
comme agent, assisté

de M. Vladimir Vochoë, professeur de droit international à
l'Université Charles, à Prague, et

de M. Ivo Lapenna, professeur de droit international à l'Univer-
sité de Zagreb, comme conseils,

La Cour,
ainsi composée,

rend l’arrét suivant:

Par requéte, transmise et enregistrée au Greffe de la Cour le
22 mai 1947, conformément à l’article 40, paragraphe 1, du Statut,
et à l’article 32, paragraphe 2, du Règlement, le Gouvernement du
Royaume-Uni de Grande-Bretagne et d'Irlande du Nord a intro-
duit devant la Cour contre le Gouvernement de la République
populaire d’Albanie une instance concernant l'incident survenu
dans le détroit de Corfou le 22 octobre 1946, au cours duquel deux
contre-torpilleurs britanniques heurtérent des mines dont l’explo-
sion causa des dommages à ces navires ainsi que de lourdes pertes
de vies humaines.

5
17 AFFAIRE DU DETROIT DE CORFOU

La requête énonce que l’objet du différend et l’exposé succinct
des faits et motifs sur lesquels se fonde la demande du Royaume-Uni
figurent dans une note en date du 9 décembre 1946, remise par le
Gouvernement du Royaume-Uni au Gouvernement d’Albanie et
dont copie est jointe à la requête. Il est exposé dans la requête que
« la Cour est compétente en vertu de l’article 36 (x) de son Statut,
attendu qu’il s’agit d’un cas spécialement prévu dans la Charte des
Nations unies, et ce pour les motifs suivants: 4) le Conseil de
Sécurité des Nations unies, à Vissue des débats au cours desquels
il s’est occupé du différend en vertu de l’article 36 de la Charte, a
décidé, par une Résolution, de recommander tant au Gouverne-
ment du Royaume-Uni qu’au Gouvernement albanais de porter le
présent différend devant la Cour internationale de Justice ; b) le Gou-
vernement albanais a accepté l'invitation qui, en vertu de l’article 32
de la Charte, lui avait été adressée par le Conseil de Sécurité de
participer à l’examen du différend et il a accepté la condition
qu'avait posée le Conseil de Sécurité, lors de l’envoi de son invita-
tion, à savoir que l’Albanie accepterait dans le cas présent toutes
les obligations qu’aurait à assumer dans un cas de même ordre un
Membre des Nations unies ; c) l’article 25 de la Charte dispose que
les Membres de l'Organisation conviennent d’accepter et d’appli-
quer les décisions du Conseil de Sécurité, conformément à la pré-
sente Charte. »

Enfin, la requête énonce la demande du Gouvernement du
Royaume-Uni qui est de faire décider par la Cour que le Gouver-
nement albanais est internationalement responsable des dommages
et pertes résultant du fait que deux contre-torpilleurs de la Marine
royale ont heurté des mines dans les eaux territoriales albanaises
du détroit de Corfou, et de faire fixer par la Cour les réparations
ou indemnités dues de ce chef par le Gouvernement albanais.

Par télégramme du 24 janvier 1947, le Gouvernement albanais
avait déclaré accepter la décision du Conseil de Sécurité l’invitant,
conformément à l’article 32 de la Charte, à participer sans droit
de vote aux discussions relatives au différend, à la condition que
VAlbanie acceptât, dans le cas présent, toutes les obligations
qu’aurait à assumer un Membre des Nations unies dans un tel cas.

La Résolution du Conseil de Sécurité du 9 avril 1947 à laquelle
se réfère la requête est ainsi conçue :

« Le Conseil de Sécurité, ayant examiné les déclarations des
représentants du Royaume-Uni et de l’Albanie au sujet d’un
différend existant entre le Royaume-Uni et l’Albanie à la suite
d'un incident survenu le 22 octobre 1946 dans le détroit de Corfou
et au cours duquel deux navires britanniques ont été endommagés
par des mines, ce qui a fait des morts et des blessés parmi leurs
équipages, recommande aux Gouvernements du Royaume-Uni et
de l’Albanie de soumettre immédiatement ce différend à la Cour
internationale de Justice, conformément aux dispositions du Statut
de la Cour. »
18 AFFAIRE DU DETROIT DE CORFOU

La requéte du Gouvernement du Royaume-Uni a été notifiée
par le Greffier de la Cour le 22 mai 1947 au Gouvernement albanais,
par dépêche télégraphique et par lettre ; le même jour, elle a été
transmise au Secrétaire général des Nations unies pour communi-
cation conformément à l’article 40, paragraphe 3, du Statut.

Le 23 juin 1947, le Greffier recevait du Gouvernement d’Albanie,
à la suite d’une nouvelle démarche auprès de celui-ci, un télégramme
accusant réception de la lettre et de la dépêche du 22 mai, et
annonçant l'envoi d’une réponse à ces communications.

Le 23 juillet 1947, le Greffier-adjoint recevait des mains de
M. Kahreman YIli, ministre d’Albanie à Paris, une lettre du
ministre-adjoint aux Affaires étrangères d’Albanie, en date de
Tirana, 2 juillet 1947, qui confirme la réception de la requête et
qui, en se référant au contenu de celle-ci, prie le Greffier

« de bien vouloir porter à la connaissance de la Cour ce qui suit:

Le Gouvernement de la République populaire d’Albanie se voit
obligé de constater :

1. Que le Gouvernement britannique, en introduisant l'instance
devant la Cour, n'a pas observé la recommandation du Conseil
de Sécurité du g avril 1947, par laquelle celui-ci recommanda « que
« les Gouvernements du Royaume-Uni et de l’Albanie soumettent
« immédiatement ce différend à la Cour internationale de Justice
« conformément aux dispositions du Statut de la Cour ».

Le Gouvernement albanais considère que, d’après le Statut de
la Cour, aussi bien que d’après le droit international général, en
Vabsence de l'acceptation par l’Albanie de l’article 36 du Statut
de la Cour et de tout autre texte de droit international par lequel
le Gouvernement albanais aurait accepté la juridiction obligatoire
de la Cour, le Gouvernement britannique n'a pas pu porter ce
différend devant la Cour par voie de citation directe.

2. Il semble que le Gouvernement britannique voudrait justifier
ce procédé en invoquant l’article 25 de la Charte des Nations
unies.

Il est cependant hors de doute que l’article 25 de la Charte se
rapporte uniquement aux décisions du Conseil de Sécurité prises
sur la base des dispositions du chapitre VII de la Charte et ne
s’applique point aux recommandations du Conseil dans la matière
du règlement pacifique des différends, ces recommandations n'ayant
pas d'effet obligatoire et par suite ne pouvant pas servir de base
au fondement indirect de la compétence obligatoire de la Cour,
compétence qui ne peut découler que des déclarations expresses
des États parties au Statut de la Cour, faites conformément à
l’article 36 (3) du Statut.

3. Le Gouvernement albanais considère que, suivant la recom-
mandation du Conseil de Sécurité du g avril 1947, le Gouvernement
britannique, avant de saisir la Cour internationale de Justice,

7
19 AFFAIRE DU DÉTROIT DE CORFOU

devait s'entendre avec le Gouvernement albanais sur les conditions
dans lesquelles les deux Parties, agissant conformément à la
recommandation du Conseil, devraient soumettre leur différend à
la Cour.

Tl est fondé donc de conclure que le Gouvernement britannique
n’a pas agi conformément à la recommandation du Conseil, au
Statut de la Cour et aux principes reconnus du droit international.

Dans ces conditions, le Gouvernement albanais serait eh droit
de considérer que le Gouvernement britannique n’a pas pu saisir
valablement la Cour internationale par voie de citation directe,
sans compromis préalable avec le Gouvernement albanais.

4. Le Gouvernement albanais, pour ce qui le concerne, accepte
pleinement la recommandation du Conseil de Sécurité.

Profondément convaincu dans sa juste cause, résolu de ne négliger
aucune opportunité pour témoigner de son dévouement aux prin-
cipes d’une collaboration amicale entre les nations et du règlement
pacifique des différends, il est prêt, malgré cette irrégularité com-
mise par le Gouvernement britannique, à se présenter devant
la Cour.

Toutefois, le Gouvernement albanais fait des réserves les plus
expresses sur la façon dont le Gouvernement britannique a saisi
la Cour en application de la recommandation du Conseil et surtout
quant à l'interprétation qu’il a voulu donner de l’article 25 de la
Charte, par rapport au caractère obligatoire des recommandations
du Conseil de Sécurité. Le Gouvernement albanais désire souligner
que son acceptation de la juridiction de la Cour dans l'affaire
présente ne peut pas constituer un précédent pour l’avenir. |

Par suite, le Gouvernement de la République populaire d’Albanie
a l’honneur de vous informer qu’il désigne comme agent, confor-
mément à l’article 35, paragraphe 3, du Règlement, M. Kahreman
YIli, ministre plénipotentiaire d’Albanie à Paris, et comme adresse
de service au siège de la Cour la légation de la République fédé-
rative populaire de Yougoslavie à La Haye. »

Copie de la lettre ainsi remise au Greffe par l'agent du Gouver-
nement de l’Albanie a été transmise, le 24 juillet, à l’agent du
Gouvernement du Royaume-Uni.

Le 31 juillet 1947, le Président de la Cour, celle-ci ne siégeant
pas, après s'être renseigné auprès des Parties sur les questions de
Procédure, a pris une ordonnance s'exprimant ainsi:

« Considérant qu’à la date du 23 juillet 1947 a été déposée au
Greffe de la Cour, au nom du Gouvernement de la République
populaire d’Albanie, une note, signée du ministre adjoint des
Affaires étrangères, en réponse à la requête du Gouvernement du
Royaume-Uni ;

Considérant qu'aux termes de cette note le Gouvernement
d’Albanie déclare notamment que le Gouvernement du Royaume-
Uni, en saisissant la Cour par voie de requéte unilatérale, n’a
20 AFFAIRE DU DÉTROIT DE CORFOU

pas agi en conformité de la recommandation du Conseil de Sécurité,
en date du 9 avril 1947, ni du Statut de la Cour ou des principes
reconnus du droit international, et que, partant, le Gouvernement
d’Albanie serait en droit de considérer que le Gouvernement du
Royaume-Uni n’a pu valablement saisir la Cour sans un compromis
préalable avec le Gouvernement d’Albanie ; mais que le Gouver-
nement d’Albanie, acceptant pleinement pour ce qui le concerne
la recommandation du Conseil de Sécurité, est prêt, malgré cette
irrégularité et pour témoigner de son dévouement aux principes
d’une collaboration amicale entre les nations et du règlement
pacifique des différends, à se présenter devant la Cour ;

Considérant que la note précitée notifie la désignation comme
agent du Gouvernement d’Albanie de M. Kahreman YIli, ministre
plénipotentiaire d’Albanie à Paris, ainsi que son élection de domicile
à La Haye;

Considérant que, eu égard à la Résolution du Conseil de Sécu-
rité du 9 avril 1947, la note précitée du Gouvernement d’Albanie
peut être considérée comme constituant l’acte mentionné à l’arti-
cle 36 du Règlement de la Cour; »

Ladite ordonnance fixe les délais suivants : rer octobre 1947 pour
le dépôt du Mémoire du Royaume-Uni, et 10 décembre 1947
pour le dépôt du Contre-Mémoire de l’Albanie.

Le Mémoire du Royaume-Uni, présenté dans le délai prescrit,
contient un exposé et des conclusions relatifs aux incidents sur-
venus le 22 octobre 1946 dans le détroit de Corfou, exposé et
conclusions où sont développés les points indiqués dans la requête
comme constituant la demande du Royaume-Uni.

Dans le délai prévu pour le dépôt du Contre-Mémoire, l'agent
du Gouvernement albanais, par un document daté du ret décembre
et enregistré au Greffe le 9 décembre, a présenté une « exception
préliminaire de non-recevabilité de la requête », laquelle est exposée
comme suit :

« I. En fait :

1} Le Conseil de Sécurité a, par sa Résolution adoptée le 9 avril
dernier, recommandé aux Gouvernements du Royaume-Uni et
de l’Albanie de soumettre immédiatement le différend existant
entre eux, à la suite d’un incident survenu le 22 octobre 1946
dans le détroit de Corfou, à la Cour internationale de Justice,
conformément aux dispositions du Statut de la Cour ;

2) contrairement à cette recommandation, le Gouvernement du
Royaume-Uni seul et sans aucun accord avec le Gouvernement
de l’Albanie, s’est adressé le 13 mai dernier à la Cour. En procédant
ainsi unilatéralement, le Gouvernement du Royaume-Uni a intro-
duit devant la Cour une requête ;

3) le Gouvernement albanais a formulé dès le 2 juillet dernier
devant la Cour des réserves les plus expresses sur la façon dont
21

10

AFFAIRE DU DÉTROIT DE CORFOU

le Gouvernement du Royaume-Uni a saisi la Cour, tout en déclarant
être prêt, sous ces réserves, à se présenter devant la Cour ;

4) d’autre part, le Gouvernement albanais, dans sa lettre du
2 juillet dernier adressée à la Cour, a accepté pleinement, pour
ce qui le concerne, la recommandation du Conseil de Sécurité du
9 avril dernier et a fait observer que pour soumettre leur différend
à la Cour, les deux Gouvernements devaient s’entendre suivant
la recommandation du Conseil de Sécurité et conformément aux
dispositions du Statut de la Cour.

IT. En droit :

1} D'après l’article 36, paragraphe 1, du Statut de la Cour, sa
compétence « s’étend à toutes les affaires que les parties lui sou-
« mettront, ainsi qu’à tous les cas spécialement prévus dans la
« Charte des Nations unies ou dans les traités et conventions en
« vigueur ». D’après l’article 40, paragraphe 1, du Statut, « les
« affaires sont portées devant la Cour, selon le cas, soit par noti-
« fication du compromis, soit par une requête... ».

2) Le Gouvernement de l’Albanie n'étant lié par aucun traité
et convention en vigueur de soumettre son différend avec le Gou-
vernement du Royaume-Uni à la Cour, il s'ensuit que, confor-
mément aux dispositions du Statut de la Cour, seules les deux
parties à ce différend peuvent valablement le faire.

Si tel est le cas, l'affaire doit être portée devant la Cour par
notification du compromis, et non par une requête.

3) Dans la requête du 13 mai dernier, le Gouvernement du
Royaume-Uni n’invoque aucun traité et convention et ne prétend
non plus que les parties soumettent leur différend à la Cour confor-
mément aux dispositions de son Statut.

Le Gouvernement du Royaume-Uni soutient qu’il « s’agit d’un
« cas spécialement prévu dans la Charte des Nations unies, et ce
« pour les motifs suivants: 4) le Conseil de Sécurité des Nations
« unies, à l’issue des débats au cours desquels il s’est occupé du
« différend en vertu de l’article 36 de la Charte, a décidé, par
« une Résolution dont copie est jointe en tant qu’annexe 2 à la
« présente requéte, de recommander tant au Gouvernement du
« Royaume-Uni qu’au Gouvernement albanais de porter le présent
« différend devant la Cour internationale de Justice ; b) le Gouver-
« nement albanais a accepté l’invitation qui, en vertu de l’article 32
« de la Charte, lui avait été adressée par le Conseil de Sécurité de
« participer à l’examen du différend et il a accepté la condition
« qu'avait posée le Conseil de Sécurité, lors de l’envoi de son invi-
« tation, à savoir que l’Albanie accepterait dans le cas présent
« toutes les obligations qu’aurait à assumer dans un cas de même
« ordre un Membre des Nations unies. (Copies de l’invitation
« envoyée par le Conseil de Sécurité ainsi que de la réponse faite
« à cette invitation par le Gouvernement albanais figurent en tant
« qu’annexe 3 à la présente requête) ; c) l’article 25 de la Charte
« dispose que les Membres de l'Organisation conviennent d’accepter
« et d’appliquer les décisions du Conseil de Sécurité, conformément
« à la présente Charte. » (Voir la lettre de l’agent du Gouvernement
du Royaume-Uni de Grande-Bretagne et d’Irlande du Nord du

13 mai 1947.)
22

ZI

AFFAIRE DU DÉTROIT DE CORFOU

En c2 qui concerne ces motifs allégués par le Gouvernement
du Royaume-Uni, le Gouvernement de l’Albanie a l’honneur de
faire les observations suivantes :

Ad (a) Par sa Résolution du 9 avril dernier, le Conseil de
Sécurite n’a fait que recommander « aux Gouvernements du
« Royaume-Uni et de l’Albanie » de soumettre, conformément
aux dispositions du Statut de la Cour, leur différend à la Cour
internationale de Justice. .

Une telle recommandation ne saurait constituer zpso facto un
cas spécialement prévu dans la Charte des Nations unies auquel
s'étend la compétence de la Cour. Aucune disposition dans la
Charte des Nations unies ne prévoit un tel cas;

ad (b) En déférant à l'invitation adressée par le Secrétaire
général a. i. de l'Organisation des Nations unies le 20 janvier dernier,
le Gouvernement de l’Albanie n’a fait qu’accepter « dans le cas
« présent toutes les obligations qu’aurait 4 assumer un Membre
« des Nations unies dans un tel cas », au sens de l’article 32 de
la Charte.

Etant donné qu’il s’agit d’une recommandation, les obligations
ne peuvent pas constituer 1pso facto un cas spécialement prévu
dans la Charte des Nations unies en vue de la compétence obli-
gatoire de la Cour.

Il n’incombe jamais aux Membres des Nations unies, à la suite
des droits et des obligations assumés par eux dans la Charte, de
se présenter devant la Cour sans d’autre façon de procéder, à
savoir sans avoir dûment et expressément accepté sa juridiction
conformément aux dispositions de son Statut ;

ad (c) La Résolution adoptée par le Conseil de Sécurité le
9 avril dernier contient une recommandation qui, conformément
à la Charte des Nations unies, n’a pas la force obligatoire pour
les Gouvernements de l’Albanie et du Royaume-Uni sauf leur
consentement et acceptation. En outre, il faut, aux termes mêmes
de la Résolution, que les deux Gouvernements procèdent confor-
mément aux dispositions du Statut de la Cour pour pouvoir lui
soumettre leur différend.

Ladite Résolution du Conseil de Sécurité ne saurait donc étre
considérée, conformément à la Charte des Nations unies et aux
dispositions du Statut de la Cour, comme une décision du Conseil
de Sécurité qui d’une part obligerait les deux parties tpso facto
et sans autre façon de se présenter devant la Cour internationale
de Justice et qui, d’autre part, les autoriserait de s'adresser à la
Cour internationale de Justice sans égard aux dispositions de son
Statut.

En résumant les observations qui précèdent, le Gouvernement
albanais affirme que ni ladite Résolution du g avril dernier, ni
ladite déclaration du Gouvernement albanais du 20 janvier dernier
ainsi que non plus l’article 25 de la Charte, ces actes et dispositions
envisagés, soit séparément soit conjointement, ne peuvent être
invoqués pour imposer la compétence obligatoire de la Cour au
Gouvernement albanais dans le cas d’espèce.

III. Conclusions:

. . . . . . . . . 0 . . . . . .
23 AFFAIRE DU DÉTROIT DE CORFOU

Plaise à la Cour de procéder conformément à l’article 62 du
Règlement de la Cour,

de prendre acte que le Gouvernement albanais, en acceptant
la recommandation du Conseil de Sécurité, ne s’est obligé que de
soumettre le différend précité à la Cour conformément aux dispo-
sitions du Statut de la Cour,

et de dire et juger que la requête en date du 13 mai dernier
adressée à la Cour par le Gouvernement du Royaume-Uni et
mettant en cause le Gouvernement de la République populaire
d’Albanie, n’est pas recevable, le Gouvernement du Royaume-Uni
ayant introduit ladite requête contrairement aux dispositions
de l’article 40, paragraphe 1, et de l’article 36, paragraphe 1, du
Statut de la Cour. »

L’exception préliminaire de lAlbanie a été notifiée le 9 décembre
à l'agent du Royaume-Uni, puis communiquée, le 11 décembre,
aux Membres des Nations unies, conformément aux dispositions
de l’article 63 du Statut.

Par ordonnance du 10 décembre 1947, le Président de la Cour,
celle-ci ne siégeant pas, a fixé au 20 janvier 1948 le délai pour la
présentation, par le Gouvernement du Royaume-Uni, d’un exposé
écrit contenant ses observations et conclusions sur l'exception
préliminaire.

Cet exposé, daté du 19 janvier 1948 et reçu au Greffe le même
jour, fait, sur la base de diverses considérations, valoir ce qui suit :

a) Ce Gouvernement [le Gouvernement du Royaume-Uni] s’est
pleinement conformé à la recommandation par laquelle le
Conseil de Sécurité a invité les parties à soumettre immédia-
tement leur différend à la Cour. Il la fait en déposant sa
requête du 13 mai 1947, dans laquelle étaient clairement et
complètement indiqués l'objet du différend et les parties,
conformément à l’article 40 (1) du Statut de la Cour et à
l’article 32 (2) du Règlement de la Cour.

b) Le Gouvernement d’Albanie, à la suite du dépôt de la requête
du Royaume-Uni, a fait savoir, par sa lettre du 2 juillet 1947,
qu'il acceptait pleinement la recommandation du Conseil de
Sécurité et qu'il était prêt à se présenter devant la Cour et
à accepter dans l'espèce la juridiction de celle-ci.

c) La lettre du Gouvernement albanais, examinée conjointement
avec la Résolution du Conseil de Sécurité, en date du 9 avril
1947, a été considérée par le Président de la Cour comme un
document se conformant aux conditions mises par le Conseil de
Sécurité à l'accès à la Cour d’Etats non parties au Statut. (Voir
la Résolution du Conseil de Sécurité, en date du 15 octo-
bre 1946, et selon laquelle un État non partie au Statut peut faire
une déclaration « de caractère particulier » par laquelle il
accepte la juridiction de la Cour pour un seul différend.)

a) Dans ces conditions, la compétence permettant à la Cour de
rendre l’ordonnance du 31 juillet 1947 et de continuer à
connaître du présent différend est pleinement établie. Aux
termes de l’article 36 (r) du Statut, la compétence de la Cour

12
24 AFFAIRE DU DÉTROIT DE CORFOU

s'étend à toutes les affaires que les parties lui soumettront,
et il n’y a aucun différend que les Etats admis à ester devant
la Cour ne puissent lui soumettre... Il est clair que les
parties ont sournis à la Cour le différend actuel par les documents
ci-dessus mentionnés (à savoir la requête du Royaume-Uni en
date du 13 mai 1947 et la lettre du Gouvernement albanais
en date du 2 juillet 1947) ; ces deux documents, qu’ils constituent
ou non un «compromis », constituent tout au moins un «renvoi
« devant la Cour ». Un compromis n’est pas nécessaire...

e) L'article 40 du Statut se borne à définir la base formelle sur
laquelle repose l'instance, dans une affaire où la compétence
de la Cour est établie par l’article 36 (1). Rien dans le Statut
ni dans le Règlement de la Cour n’interdit d'introduire for-
mellement l'instance par voie de requête, même si la compé-
tence de la Cour est établie, en vertu soit d’un « renvoi devant
« la Cour » du différend par les parties, soit d’un « compromis ».
En conséquence, le Gouvernement du Royaume-Uni, en intro-
duisant la présente affaire devant la Cour par voie de requête,
a, de l’avis de ce Gouvernement, agi correctement...

f) En outre, un accord est, en fait, intervenu entre les parties:
cet accord est constitué par le fait que le Gouvernement du
Royaume-Uni a, ainsi qu’il ressort de sa requête du 13 mai
1947, accepté la compétence de la Cour, en exécution de la
Résolution du Conseil de Sécurité en date du g avril 1947,
et que le Gouvernement de l’Albanie a ensuite, dans sa lettre
du 2 juillet 1947, reconnu la compétence de la Cour et accepté
de soumettre à celle-ci — sous réserve de la manière de voir du
Gouvernement albanais relativement à l'interprétation de l’arti-
cle 25 de la Charte — les questions litigieuses exposées dans la
requête. Cet accord, qui contient pleinement l’essentiel d’un «com-
« promis », est entièrement conforme à l’article 40 du Statut.

g) Même si — ce qui est contesté par le Gouvernement britannique
— la méthode adoptée pour introduire la présente instance
comportait une irrégularité quelconque de forme, cette irré-
gularité a été réparée, parce que le Gouvernement albanais,
par sa lettre du 2 juillet 1947, a renoncé à toute objection
éventuelle et a admis la compétence de la Cour. A une irré-
gularité, quant à la manière dont une affaire est introduite,
les événements ultérieurs peuvent porter remède...

h) Ayant admis la compétence de la Cour, le Gouvernement albanais

._ ne peut ultérieurement retirer son consentement...

1) L’ordonnance rendue par le Président de la Cour, à la date du
31 juillet 1947, s'est évidemment fondée sur l'acceptation
nette de la compétence de la Cour, par le Gouvernement albanais,
ce qui, en fait, était le cas. Il n'appartient plus au Gouver-
nement albanais de rouvrir la question de compétence.

12. Étant données les circonstances mentionnées ci-dessus, circon-
stances qui, de l’avis du Gouvernement du Royaume-Uni, démontrent
clairement que l’Albanie a accepté la compétence de la Cour, le
Gouvernement du Royaume-Uni n'a pas, dans ses présentes Obser-
vations, exposé d'arguments quant à l’applicabilité de l’article 25
de la Charte. Mais ce Gouvernement doit se réserver le droit d’invo-
quer, s’il y a lieu, à l’appui de la compétence de la Cour en l'espèce,
les motifs énoncés dans sa requête initiale. »

13
25 AFFAIRE DU DÉTROIT DE CORFOU

En conclusion, le Gouvernement du Royaume Uni

« demande à la Cour :

a) de rejeter l'exception préliminaire soulevée par le Gouvernement
albanais,

b) d'inviter le Gouvernement albanais à se conformer à l'ordonnance
rendue le 31 juillet 1947 par le Président de la Cour et à
déposer, sans autre délai, un Contre-Mémoire portant sur le
fond du différend. »

La Cour ne comptant pas sur le siège de juge de nationalité
albanaise, le Gouvernement de l’Albanie s'est prévalu du droit
prévu à l’article 31, paragraphe 2, du Statut, et a désigné comme
juge ad hoc M. Igor Daxner, Dr en droit, président de chambre à
la Cour suprême de Tchécoslovaquie.

Au cours des audiences publiques, tenues les 26, 27 et 28 février,
et les rer, 2 et 5 mars 1948, la Cour a entendu, pour l’Albanie,
M. Kahreman YIli, agent, et M. Vochoë, conseil, et pour le Royaume-
Uni, M. W. E. Beckett, agent, et sir Hartley Shawcross, conseil.
Interrogé par le Président avant la clôture des débats, l’agent du
Gouvernement albanais a déclaré que les conclusions formulées
dans l’exception préliminaire de l’Albanie du 9 décembre 1947
étaient firiales ; semblable déclaration a été faite au nom de l’agent
du Gouvernement du Royaume-Uni en ce qui concerne les conclu-
sions des Observations du Royaume-Uni du rg janvier 1948.

Des documents justificatifs ont été déposés, en annexe à la
requête et au Mémoire du Gouvernement du Royaume-Uni, à
l’exception préliminaire du Gouvernement albanais et aux Obser-
vations du Gouvernement du Royaume-Uni sur cette exception,
ainsi qu’en vue de la procédure orale ?.

C’est en cet état de la procédure que la Cour est appelée à statuer
sur l'exception préliminaire présentée au nom du Gouvernement
de la République populaire d’Albanie.

*
* *
Dans ses conclusions écrites qu’il a confirmées verbalement a

l’audience du 5 mars 1948, le Gouvernement albanais a demandé
à la Cour

« de prendre acte que le Gouvernement albanais, en acceptant la
recommandation du Conseil de Sécurité, ne s’est obligé que de sou-
mettre le différend précité à la Cour conformément aux dispositions
du Statut de la Cour»,
et

« de dire et juger que la requéte, en date du 13 mai dernier, adressée
a la Cour par le Gouvernement du Royaume-Uni et mettant en cause

1 Voir bordereau à l'annexe.

14
26 AFFAIRE DU DÉTROIT DE CORFOU

le Gouvernement de la République populaire d’Albanie, n’est pas
recevable, le Gouvernement du Royaume-Uni ayant introduit ladite
requête contrairement aux dispositions de l’article 40, paragraphe
premier, et de l’article 36, paragraphe premier, du Statut de la Cour ».

La première conclusion se réfère à la Résolution en date du
9 avril 1947, par laquelle le Conseil de Sécurité a recommandé « aux
Gouvernements du Royaume-Uni et de l’Albanie de soumettre
immédiatement ce différend à la Cour internationale de Justice,
conformément aux dispositions du Statut de la Cour ». Le Gou-
vernement albanais a accepté cette recommandation, et, sur la
base de cette acceptation, reconnaît son obligation de soumettre
le différend à la Cour conformément aux dispositions du Statut.
Il est exact que ladite obligation ne pouvait être mise à exécution
que conformément aux dispositions du Statut. En donnant acte
de ce fait au Gouvernement albanais, la Cour relève que ce Gou-
vernement a contracté ultérieurement d’autres engagements dont
la date et la portée exacte seront établies plus loin.

La deuxième conclusion du Gouvernement albanais, contredite
par le Gouvernement du Royaume-Uni, se présente comme une
exception d’irrecevabilité de la requête. Toutefois, la pensée du
Gouvernement albanais est restée assez imprécise à cet égard. En
se référant, dans ses conclusions, à l’article 40, paragraphe premier,
du Statut de la Cour, le Gouvernement albanais semble ne viser
qu'un vice de forme qui résulterait du fait que l'instance princi-
pale a été introduite par voie de requête au lieu de l’être par la
voie du compromis préalable. Mais le Gouvernement albanais s'y
réfère également à l’article 36, paragraphe premier, du Statut,
disposition qui concerne exclusivement la juridiction de la Cour ;
et les critiques que, dans le corps de l’exception, il adresse à la
requéte du Royaume-Uni s’attachent 4 un prétendu défaut de juri-
diction obligatoire aussi bien qu’a la recevabilité de la requéte
en la forme.

Cette argumentation peut s’expliquer par le lien que le Gouver-
nement du Royaume-Uni, de son côté, avait établi entre l’introduc-
tion de l'instance par voie de requête et l'existence prétendue par
lui, en l’espèce, d’un cas de juridiction obligatoire.

A l’appui de sa requête, le Gouvernement du Royaume-Uni a
invoqué certaines dispositions de la Charte des Nations unies et
du Statut de la Cour pour établir l'existence, en l'espèce, d’un cas
de juridiction obligatoire. La Cour estime n’avoir pas à prendre
position sur ce point, attendu que, comme il va être dit, la lettre
du 2 juillet 1947, adressée par le Gouvernement albanais à la Cour,
constitue une acceptation volontaire de sa juridiction.

La lettre du 2 juillet 1947, malgré la réserve qu’elle énonce et
dont la portée exacte sera examinée plus loin, lève toute difficulté

15
27 AFFAIRE DU DÉTROIT DE CORFOU

tant sur la question de la recevabilité de la requête que sur celle
de la juridiction de la Cour.

Sur le premier point, le Gouvernement albanais, tout en énon-
gant d’une part qu’il « serait en droit de considérer que le Gouver-
nement britannique n’a pas pu saisir valablement la Cour inter-
nationale par voie de citation directe, sans compromis préalable
avec le Gouvernement albanais », déclare d’autre part qu’« il est
prêt, malgré cette irrégularité commise par le Gouvernement
britannique à se présenter devant la Cour ». Ce langage du
Gouvernement albanais ne peut s'entendre que comme une renon-
ciation à faire valoir ultérieurement une exception d’irrecevabilité
fondée sur un prétendu vice de forme de la requête.

La lettre du 2 juillet 1947 n’est pas moins décisive sur la question
de Ja juridiction de la Cour. Non seulement le Gouvernement
albanais, qui avait déja assumé certaines obligations envers le
Conseil de Sécurité, par télégramme du 24 janvier 1947, déclare
dans la lettre qu’il « accepte pleinement la recommandation du
Conseil de Sécurité » tendant à soumettre le différend à la Cour
conformément aux dispositions du Statut de celle-ci, mais, après
s'être dit « profondément convaincu dans sa juste cause », il y
accepte, en termes précis, « la juridiction de la Cour dans l'affaire
présente ». La lettre du 2 juillet comporte donc, de l'avis de la
Cour, une acceptation volontaire, indiscutable, de la juridiction
de la Cour.

Alors que le consentement des parties confère juridiction à la
Cour, ni le Statut ni le Règlement n’exigent que ce consentement
s'exprime dans une forme déterminée.

La thèse albanaise selon laquelle la requête serait irrecevable
comme ayant été introduite contrairement aux dispositions de
l’article 40, paragraphe premier, et de l’article 36, paragraphe
premier, du Statut de la Cour, repose essentiellement sur le postulat
que la voie de la requête n’aurait place que dans le domaine de la
juridiction obligatoire, la voie du compromis étant seule ouverte
hors de ce domaine.

C’est là une pure affirmation qui ne trouve de fondement ni dans
l’un ni dans l’autre des textes invoqués. L'article 32, paragraphe 2,
du Règlement, en n’exigeant pas impérativement, mais seulement
« autant que possible », la mention, dans la requête, de la dispo-
sition par laquelle le requérant prétend établir la compétence de
la Cour, paraît bien impliquer, par lui-même et par les considéra-
tions qui ont inspiré sa rédaction, que la voie de la requête n’est
pas exclusivement réservée au domaine de la juridiction obligatoire.

En recourant à la voie de la requête, le Gouvernement du
Royaume-Uni a fourni au Gouvernement de l’Albanie l’occasion

16
28 AFFAIRE DU DÉTROIT DE CORFOU

d’accepter la juridiction de la Cour ; cette acceptation a été donnée
dans la lettre du Gouvernement albanais du 2 juillet 1947.

Du reste, une telle action séparée correspondait aux positions
respectives des parties dans une procédure où, en fait, il y a un
demandeur, le Gouvernement du Royaume-Uni, et un défendeur,
le Gouvernement de l’Albanie.

Au surplus, rien ne s’oppose à ce que, comme dans le cas présent,
l'acceptation de la juridiction, au lieu de se réaliser conjointement,
par un compromis préalable, se fasse par deux actes séparés et
successifs. Ainsi que l’a dit la Cour permanente de Justice inter-
nationale dans son Arrêt n° 12 en date du 26 avril 1928, page 23:
« L’acceptation, par un Etat, de la juridiction de la Cour dans un
cas particulier, n’est pas, selon le Statut, soumise à l’observation
de certaines formes, comme, par exemple, |’établissement d’un
compromis formel préalable. »

On a cherché à argumenter en sens contraire du texte de la recom-
mandation du Conseil de Sécurité. Mais, d’une part, si cette recom-
mandation indique bien que l'introduction de Vinstance devant la
Cour exige l’action des parties, elle ne spécifie pas que cette action
devait étre conjointe; d’autre part, il appartient aux textes gou-
vernant le fonctionnement de ia Cour de déterminer comment
celle-ci doit être saisie, ainsi qu'il est énoncé dans la recom-
mandation du Conseil de Sécurité.

La Coùr ne peut tenir pour irrégulière une voie qui n’est exclue
par aucun texte.

Il reste à examiner la portée de la réserve formulée dans la lettre
du 2 juillet 1947. Cette réserve est ainsi conçue : « Toutefois, le
Gouvernement albanais fait des réserves les plus expresses sur la
façon dont le Gouvernement britannique a saisi la Cour en appli-
cation de la recommandation du Conseil de Sécurité, et surtout
quant à l'interprétation qu’il a voulu donner de l’article 25 de la
Charte, par rapport au caractère obligatoire des recommandations
du Conseil de Sécurité. Le Gouvernement albanais désire souligner
que son acceptation de la juridiction de la Cour dans l'affaire
présente ne peut pas constituer un précédent pour l'avenir. »

Cette réserve est l’unique limitation apportée, par le Gouverne-
ment albanais, tant à son acceptation de la juridiction de la Cour
qu'à sa renonciation à toute exception d’irrecevabilité. Il appartient
à la Cour d'interpréter la lettre du 2 juillet 1947 avec force de droit
entre les parties. Or, il est manifeste que la réserve qu’elle énonce
ne vise qu'à maintenir un principe et à empêcher la création d’un
précédent pour l'avenir. C'est non pour la présente instance, mais
afin de réserver sa complete liberté de décision pour l’avenir, que
le Gouvernement albanais fait ses réserves tant sur la façon dont
le Gouvernement du Royaume-Uni a saisi la Cour que sur l’inter-

17
29 AFFAIRE DU DÉTROIT DE CORFOU

prétation que ce Gouvernement a voulu donner de l’article 25 de
la Charte en vue d’établir une juridiction obligatoire de la Cour.
Il est bien clair qu'aucun précédent ne pourrait se concevoir si la
lettre ne comportait l’acceptation, en l’espèce, de la juridiction de
la Cour pour statuer sur le fond.

La réserve contenue dans la lettre du 2 juillet 1947 ne permet-
tait donc pas au Gouvernement albanais de faire valoir ultérieure-
ment une exception préliminaire fondée sur un vice de forme, ni
davantage de contester par la suite la juridiction de la Cour pour
statuer sur le fond.

PAR CES MOTIFS,

et tout en prenant acte de la déclaration contenue dans la première
conclusion du Gouvernement albanais, mais sous l’expresse réserve
des obligations que ce Gouvernement a assumées par sa lettre du
2 juillet 1947,

La Cour,
par quinze voix contre une,

1) rejette l'exception préliminaire présentée par le Gouver-
nement albanais le 9 décembre 1947 ;

2) décide que la procédure sur le fond sera poursuivie et
fixe comme suit les délais pour le dépôt des pièces ultérieures :

a) pour le Contre-Mémoire du Gouvernement albanais, le
mardi I5 juin 1948 ;

b) pour la Réplique du Gouvernement du Royaume-Uni, le
lundi 2 août 1948 ;

c) pour la Duplique du Gouvernement albanais, le lundi
20 septembre 1948.

Le présent arrêt a été rédigé en français et en anglais, le texte
français faisant foi.

18
30 AFFAIRE DU DÉTROIT DE CORFOU

Fait au Palais de la Paix, à La Haye, le vingt-cinq mars mil neuf
cent quarante-huit, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement de la République populaire d’Albanie
et au Gouvernement du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord.

Le Président de la Cour :

(Signé) J. G. GUERRERO.

Le Greffier de la Cour:

(Signé) EpvaRD HAMBRO.

MM. BASDEVANT, ALVAREZ, WINIARSKI, ZORICIÉ, DE VISSCHER,
BapDAwI PACHA, M. KRrYLov, tout en souscrivant à l'arrêt de la
Cour, se prévalent du droit que leur confère l’article 57 du Statut,
et joignent audit arrêt l’exposé de leur opinion individuelle.

M. DAXNER, juge ad hoc, déclarant ne pas pouvoir se rallier à
l'arrêt de la Cour et se prévalant du droit que lui confère l’article 57
du Statut, joint audit arrêt l’exposé de son opinion individuelle.

(Paraphé) J. G. G.
(Paraphé) E. H.

19
46

I.

35

ANNEXE

BORDEREAU DES DOCUMENTS SOUMIS A LA COUR

— PIECES DEPOSEES AU NOM DU GOUVERNEMENT DU ROYAUME-UNI.

A. — Au cours de la procédure écrite :

. Carte de ’Amirauté n° 206, indiquant le détroit de Corfou.
. Section de la carte allemande montrant le placement des mines.

(Cette carte, qui a été saisie par les Alliés, indique le chenal du
nord de Corfou, la position des mines qui y avaient été posées par
les Puissances de l’Âxe ; la carte originale a été déposée au Greffe.)
Accord international conclu le 22 novembre 1945 entre les Gouver-
nements du Royaume-Uni, de la France, de l'U. R.5.S. et des
Etats-Unis et instituant les Comités de déminage.

Affidavit du fonctionnaire de l’Amirauté, chargé des expéditions,

attestant l'envoi à l’Albanie des cartes Médri.

Section de la carte index Médri indiquant le chenal déminé du nord

de Corfou et la route internationale établie dans ce chenal, et

brochures Médri destinées à être utilisées avec la carte index.

(Un exemplaire unique de la carte tout entière et des brochures
complètes numérotées 5, g et 12 ont été déposées au Greffe.)
Correspondance diplomatique échangée entre le Gouvernement
du Royaume-Uni et l’Albanie au sujet du droit de naviguer dans le
détroit de Corfou.

. Calques de l’Amirauté indiquant le chenal déminé du nord de
Corfou, la position et la route des navires Orion, Superb, Leander,
Saumarez et Mauritius, lors de leur passage par le détroit du nord
de Corfou, les 15 mai 1946 et 22 octobre 1946.

. Photographies des navires Saumarez (en-dessous de la ligne de

flottaison) et Volage (avec l'avant emporté) prises peu de temps
après l'explosion du 22 octobre 1946.

. Calque de l’Amirauté indiquant la position des navires britanniques
au moment de l'explosion.

. Rapport sur les dommages causés au navire Saumarez.

. Rapport sur les dommages causés au navire Volage.
. Liste des marins tués et indication des pensions, etc., à verser aux

ayants droit.

. Liste des marins blessés et exposé des dépenses, pensions, etc.
. Exposé du coût des réparations à faire au navire Volage et du coût

de remplacement du navire Sawmarez.

. Procès-verbaux des Comités de déminage.

. Rapports du capitaine Mestre.
(Il y a eu deux rapports, l’un et l’autre en français. Le motif
pour lequel deux rapports furent présentés est que le capitaine Mestre
47

17.
18.

19.
20.

21.
22.

23.
24.

IT.

36

AFFAIRE DU DÉTROIT DE CORFOU

désirait apporter certaines corrections dans son second rapport à
certaines allégations faites par lui dans son premier rapport.)
Rapports sur l’opération « Retail ».

(Opération de déminage du 13 novembre 1946.)

Carte montrant la position dans laquelle furent trouvées les mines,
le 13 novembre 1946.

Photographies des mines.

Rapport sur les mines examinées à l’Institut spécial de l’Amirauté,
Leigh Park House, Hants.

Carte montrant les défenses de Saranda.

Affidavit du capitaine marchand Bargellini relatif à l'incident du
29 octobre 1946 qui s’est passé pour les chalands de l’U. N. R. R. A.
Documents et comptes rendus des séances du Conseil de Sécurité,
etc., relatifs au différend.

Lettre adressée par le ministre adjoint des Affaires étrangères de
la République populaire d’Albanie au Greffier de la Cour à la date
du 2 juillet 1947 [jointe en annexe aux Observations et Conclusions
du Royaume-Uni du 19 janvier 1948].

B. — Au cours de la procédure orale :

. Divers extraits des procès-verbaux du Conseil de Sécurité (2me année)

et du Comité du Conseil de Sécurité chargé d'étudier l'admission
de nouveaux membres (16m, r7me et 18me Séances, 1947).

— PIÈCES DÉPOSÉES AU NOM DU GOUVERNEMENT D’ALBANIE.

A. — Au cours de la procédure écrite :

. Résolution du Conseil de Sécurité des Nations unies adoptée le

9 avril 1947.

. Télégramme du Secrétaire général ad interim au Président du

Conseil des ministres de la République populaire d’Albanie en date
du 20 janvier 1947, et réponse en date du 24 janvier 1947.

B. — Au cours de la procédure orale :

. Extraits de la publication : Documents de la Conférence des Nations

unies sur l’ Organisation internationale, San-Francisco, 1945 (photo-
lithographie des documents originaux}, vol. XI, XII, XIII et XIV.

. Extraits de la publication : Cour permanente de Justice internationale.

Comité consultatif de Juristes. Procés-verbaux des séances du Comité,
16 juin — 24 juillet 1920, avec annexes. La Haye, 1920.

. Extrait de la publication : Société des Nations. Rapport à la Deuxième

Assemblée sur l'œuvre du Conseil et sur les mesures prises pour
exécuter les décisions de la Prémière Assemblée. À. 9. 1921, Genève,
le 18 août 1921.

Extrait de la publication: Report to the President of the resulis of
the San Francisco Conference by the Chairman of the United Nations
Delegation, the Secretary of State, June 26, 1945. Department of
State Publication 2349, Conference Series 71.
48

10.

TI.

T2.

13.

14.

37

AFFAIRE DU DETROIT DE CORFOU

Extrait de la publication : Department of External Affairs, Confer-
ence Series 1945, No. 2, Report on the United Nations Conference
on International Organization held at San Francisco, 25th April—
26th June, 1945, Ottawa.

Extraits de la publication : Hearing before the Committee on Foreign
Relations, United States Senate, seventy-ninth Congress, First
Session, on the Charter of the United Nations for the maintenance
of international peace and security, submitied by the President of the
United States on July 2, 1945 (Unrevised), July 10, 1945. Printed
for the use of the Committee on Foreign Relations. (United States,
Government Printing Office, Washington : 1945).

. Extrait de l’article The Jurisdiction of the Security Council over

Disputes (American Journal of International Law, Volume 40, No. 3,
juillet 1946), par Clyde Eagleton, Professeur à l’Université de
New-York, Expert de la Délégation des Etats-Unis d'Amérique à
la Conférence de San-Francisco.

. Extraits de la publication : Documents of the United Nations Confer-

ence on International Organization, San Francisco, 1945. Photo-
lithoprinted from original documents, published in cooperation
with the Library of Congress by United Nations Information
Organizations, 1945, London—New-York, Vol. XI.

. Extrait de la publication: Republica de Chile, Ministerio de la

Externe: Chile y la Conferencia de San Francisco, Santiago,
MCMXLYV.

Extrait de Ja publication: Actes de la Premiere Assemblée, Séance
des Commissions, Genéve, 1920. Procés-verbaux des Séances de la
Troisième Commission (Cour permanente de Justice internationale).
Cinquiéme séance, 8 décembre 1920.

Extrait de la publication : Société des Nations, Actes de la Première
Assemblée : Séance des Commissions I, Genève, 1920.

Extrait de la publication : Cour permanente de Justice internationale,
Série D, Actes et Documents relatifs à ? Organisation de la Cour.

Addendum au n° 2.
Revision du Réglement de la Cour.
Extrait de la publication : Académie de Droit international, Recueil
des Cours, 1932, I, tome 39 de la Collection.
« Les questions d'intérêt général au point de vue juridique de
la jurisprudence de la Cour permanente de Justice internationale »,
par W. E. Beckett, Conseiller juridique au Foreign Office.

Extrait de la publication : Cour permanente de Justice internationale.
Série D. Actes et Documents relatifs à l'Organisation de la Cour.
Troisième Addendum au n° 2: Préparation du Réglement du
II mars 1936. Leyde, 1936.
